Citation Nr: 0522528	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  03-37 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


FINDING OF FACT

The veteran does not suffer from PTSD related to an in-
service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits.

VA has a duty under the VCAA to notify a claimant of the 
information and evidence needed to substantiate a claim.  The 
RO decisions issued in connection with the appeal have 
notified the appellant of the evidence considered, the 
pertinent laws and regulations, and the reasons the claim was 
denied.  In addition, a letter sent in September 2002 
specifically noted the substance of the VCAA, including the 
type of evidence necessary to establish entitlement to the 
benefit sought and whether the appellant or VA bore the 
burden of producing or obtaining that evidence or 
information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record have satisfied the 
notice requirements by: (1) Informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  The Board notes that VCAA notice in 
this case was provided to the veteran prior to the initial 
AOJ adjudication denying the claim on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical and personnel records are 
associated with the claims file as well as VA treatment 
records and a VA psychiatric examination.  The veteran has 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide the 
appellant's appeal.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

The veteran asserts that he suffers from PTSD as the result 
of an incident which resulted in the killing of two 
Vietnamese civilians.

The law provides that a veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and the claimed inservice stressor; and 
credible evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f); see also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Service medical records reveal no treatment for psychiatric 
problems.  No psychiatric disorder was noted on the veteran's 
March 1970 service separation examination.

On the question of whether the veteran suffers from PTSD, the 
Board notes that records reflect that the veteran has been 
treated for psychiatric problems that have included PTSD in 
the assessment portion of the treatment records.  There 
appears, however, to be no psychological testing or other 
such documentation indicating how the aforementioned 
diagnoses of PTSD were derived.

The record also includes a February 2004 VA PTSD examination.  
The February 2004 VA examiner noted an Axis I diagnosis of 
alcohol dependence, and remarked that the veteran's "alcohol 
consumption is so significant that it renders impossible the 
ability to diagnose posttraumatic stress disorder."  

As for the question of whether the veteran suffers from PTSD, 
the Board finds that the various treatment records have less 
probative value than the findings contained in the February 
2004 VA PTSD examination.  The treatment records, while 
reflecting a diagnosis of PTSD, provide little or no support 
or rationale for the PTSD diagnosis, and do not appear to 
specifically relate the veteran's PTSD to his military 
service.  The February 2004 VA examination, on the other 
hand, provided a rationale supported by multiple clinical 
findings.  Further, the Board observes that the February 2004 
VA examination includes a thorough and comprehensive 
recitation of the veteran's medical and social history.  The 
February 2004 VA examiner also reviewed, by both an 
examination of the records and by personal interview, the 
veteran's asserted stressors in this case.

In short, the comprehensive and detailed February 2004 VA 
examinations provides a rationale supported by multiple 
clinical findings and the veteran's medical and social 
history.  As such, the Board finds that the February 2004 VA 
PTSD examination has greater probative value than the various 
treatment records associated with the claims file on the 
question of whether the veteran suffers from PTSD.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (greater 
weight may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the 
physicians and the extent to which they reviewed prior 
clinical records and other evidence).

The Board has also reviewed the veteran's own statements 
submitted in support of his claim.  While the Board 
acknowledges the veteran's belief that he suffers from PTSD, 
the veteran is not competent to offer an opinion regarding 
diagnosing a psychiatric condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Even assuming that a clear diagnosis of PTSD were present, if 
VA determines, as in this case, that the veteran did not 
engage in combat with the enemy, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
an alleged stressor.  Instead, the record must contain 
credible supporting evidence which corroborates the veteran's 
testimony or statements.  38 C.F.R. § 3.304(f); Cohen, supra.  
The Board notes that the veteran's service personnel records 
do not show that he received medals or decorations which 
verify combat.  There is thus no service department evidence 
that the veteran engaged in combat, and service connection 
for PTSD requires credible supporting evidence that a claimed 
inservice stressor actually occurred.  38 C.F.R. § 3.304(f).

In this regard, the Board notes that VA has attempted to 
verify the veteran's alleged stressors.  In a May 2004 
response from the Department of the Navy, however, it was 
noted that "the information contained in [the veteran's] 
claim is insufficient for the purpose of conducting any 
meaningful research on the veteran's behalf."  While the 
question of whether a proven stressor is sufficient to 
support a diagnosis of PTSD is a medical question, the 
question of whether an alleged stressor actually occurred is 
a question for VA adjudicators, Cohen, and the matter of 
whether there is credible supporting evidence of a veteran's 
account of a stressor is a question of fact and credibility 
to be determined by the Board.  The lack of any credible 
supporting evidence of a claimed stressor is a determinative 
factor in this case.

In short, the Board concludes that the requirements for 
service connection for PTSD have not been fulfilled, and, 
consequently, entitlement to service connection for PTSD is 
not established.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304(f).  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


